          Case 1:17-cv-00605-NONE-GSA Document 74 Filed 07/10/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES BOWELL,                                   1:17-cv-00605-NONE-GSA-PC
12                 Plaintiff,                        ORDER GRANTING DEFENDANTS’
                                                     MOTION TO MODIFY SCHEDULING
13         vs.                                       ORDER
                                                     (ECF No. 63.)
14   F. MONTOYA, et al.,
                                                     ORDER EXTENDING DISCOVERY
15                 Defendants.                       DEADLINE, AND DEADLINE TO FILE
                                                     DISPOSITIVE MOTIONS FOR ALL
16                                                   PARTIES
17                                                   New Discovery Deadline:          November 24, 2020

18                                                   New Dispositive Motions Deadline: January 24, 2021

19

20

21

22

23

24   I.     BACKGROUND
25          James Bowell (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
26   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s
27   First Amended Complaint, filed on May 3, 2018, against defendants Montoya and Carter for
28   violation of due process under the Fourteenth Amendment, and against defendants Killmer and

                                                     1
           Case 1:17-cv-00605-NONE-GSA Document 74 Filed 07/10/20 Page 2 of 3



 1   Lopez for conspiracy to place Plaintiff at risk of serious harm and failure to protect Plaintiff under
 2   the Eighth Amendment. (ECF No. 16.)1
 3            On February 24, 2020, the court issued a Discovery and Scheduling Order establishing
 4   pretrial deadlines for the parties, including a discovery deadline of August 24, 2020, and a
 5   dispositive motions deadline of October 24, 2020. (ECF No. 63.) On June 19, 2020, Defendants
 6   filed a motion to modify the Scheduling Order. (ECF No. 67.) Plaintiff has not filed an
 7   opposition to the motion.
 8   II.      MOTION TO MODIFY SCHEDULING ORDER
 9            Modification of a scheduling order requires a showing of good cause, Fed. R. Civ. P.
10   16(b), and good cause requires a showing of due diligence, Johnson v. Mammoth Recreations,
11   Inc., 975 F.2d 604, 609 (9th Cir. 1992). To establish good cause, the party seeking the
12   modification of a scheduling order must generally show that even with the exercise of due
13   diligence, they cannot meet the requirement of the order. Id. The court may also consider the
14   prejudice to the party opposing the modification. Id. If the party seeking to amend the scheduling
15   order fails to show due diligence the inquiry should end and the court should not grant the motion
16   to modify. Zivkovic v. Southern California Edison, Co., 302 F.3d 1080, 1087 (9th Cir. 2002).
17   Defendants request extensions of discovery deadline until November 24, 2020, and the
18   dispositive motions deadline until January 24, 202, because “they are currently unable to depose
19   Plaintiff on prison grounds due to the COVID-19” pursuant to a request by the California
20   Department of Corrections and Rehabilitation to “temporarily refrain from scheduling prison
21   depositions.” (ECF No. 67 at 3:14-17 and Declaration of Byron Miller at ¶2.)
22            The court finds good cause to grant Defendants’ motion and extend the discovery and
23   dispositive motions deadlines in the court’s Discovery and Scheduling order. Plaintiff has not
24   opposed the motion and Defendants have shown that even with the exercise of due diligence,
25   they cannot meet the requirements of the order. Therefore, Defendants’ motion to modify the
26   Scheduling Order shall be granted.
27

28                       1
                           On October 25, 2018, the court issued an order dismissing all other claims and defendants from
     this case, for Plaintiff’s failure to state a claim. (ECF No. 20.)

                                                              2
             Case 1:17-cv-00605-NONE-GSA Document 74 Filed 07/10/20 Page 3 of 3



 1   III.      CONCLUSION
 2             Based on the foregoing, IT IS HEREBY ORDERED that:
 3             1.    Defendants’ motion to modify the court’s Scheduling Order, filed on June 19,
 4                   2020, is GRANTED;
 5             2.    The deadline for the completion of discovery is extended from August 24, 2020
 6                   to November 24, 2020 for all parties to this action;
 7             3.    The deadline for filing and serving pretrial dispositive motions is extended from
 8                   October 24, 2020 to January 24, 2021 for all parties to this action; and
 9             4.    All other provisions of the court’s February 24, 2020 Discovery and Scheduling
10                   Order remain the same.
11
     IT IS SO ORDERED.
12

13          Dated:   July 10, 2020                          /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     3
